Citation Nr: 0627039	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  00-04 633	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318.  

ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in October 1999 by the Manila, the 
Republic of the Philippines, Regional Office (RO) of the 
Department of Veterans Affairs (VA).   


FINDINGS OF FACT

1.	The appellant in this case was the surviving spouse of a 
veteran who had recognized guerilla service from January 1944 
to October 1945.

2.	On April 4, 2006, the Board was notified by the United 
States Postal Service that the appellant died in November 
2005.


CONCLUSION OF LAW

Because of the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the claimant died during the pendency of the 
appeal.  As a matter of law, claims do not survive the death 
of the claimant.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a different survivor of the veteran.  
38 C.F.R. § 20.1106 (2005).

ORDER

The appeal is dismissed.


		
                                                         Gary 
L. Gick
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


